—In an action to recover damages for personal injuries, etc., the *438plaintiffs appeal from an order of the Supreme Court, Nassau County (Winick, J.), entered August 16, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly dismissed the complaint since the complained-of condition which allegedly contributed to the infant plaintiffs injuries did not constitute a defect or an inherently dangerous condition (see, Jackson v Supermarkets Gen. Corp., 214 AD2d 650; Brown v Weinreb, 183 AD2d 562; Coletti v Chemical Bank, 258 AD2d 431; Reuscher v Pergament Home Ctrs., 247 AD2d 603; Reynolds v Reynolds, 245 AD2d 498). Assuming that a defect existed, it was not the proximate cause of the infant plaintiffs accident (see, Derdiarian v Felix Contr. Corp., 51 NY2d 308; Gleason v Reynolds Leasing Corp., 227 AD2d 375).
There is no merit to the contention that the injury was a result of inadequate supervision by the defendant’s employee (see, Mirand v City of New York, 84 NY2d 44; Foster v New Berlin Cent. School Dish, 246 AD2d 880; Walsh v City School Dist., 237 AD2d 811). Ritter, J. P., Sullivan, Altman and Feuerstein, JJ., concur.